Motion granted and Abatement Order filed November 2, 2021




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00266-CV
                                    ____________

                            LARRY JOHNS, Appellant

                                          V.

      CARL R. GRANTOM AND LEIGH ANN GRANTOM, Appellees


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-42908

                                      ORDER

      Before the court is appellant’s motion to abate this appeal to require the trial
court to file findings of fact and conclusions of law and supplement the clerk’s record
with them. Appellees filed a response acknowledging the trial court provided
appellant’s requested findings and conclusions on October 20, 2021. Even so, the
trial court has not yet supplemented the clerk’s record with them.
      Accordingly, we grant appellant’s motion. The Harris County District Clerk
is directed to file a supplemental clerk’s record within 20 days of the date of this
order, containing a copy of the findings of fact and conclusions of law provided by
the trial court on October 20, 2021. The appeal is abated, treated as a closed case,
and removed from this court’s active docket. The appeal will be reinstated on this
court’s active docket when the trial court’s findings and recommendations are filed
in this court. The court will also consider an appropriate motion to reinstate the
appeal filed by either party, or the court may reinstate the appeal on its own motion.



                                       PER CURIAM

Panel Consists of Justices Wise, Bourliot, and Zimmerer.




                                          2